                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )       CASE NOS.: 8:20CR254
                                            )                  8:20CR289
      vs.                                   )
                                            )
TRAVIS BROWN,                               )                  ORDER
                                            )
                   Defendant.               )


        This matter is before the court upon defendant’s Unopposed Motion to Continue
Trial [25]. The parties are engaged in negotiations and making good faith efforts to
resolve the matter short of trial. For good cause shown,

      IT IS ORDERED that defendant’s Unopposed Motion to Continue Trial [25] is
granted, as follows:

      1. The jury trial now set for June 1, 2021, is continued to August 31, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and August 31, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances without a hearing before the Magistrate Judge.


      DATED: May 13, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
